Citation Nr: 0920378	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  00-04 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1968 to April 1970, 
and from January 1991 to December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, continued a 10 percent disability 
rating for service-connected PTSD and denied entitlement to 
TDIU.  

In September 2001, a Travel Board hearing was held before one 
of the undersigned Veterans Law Judges (VLJs).  In March 
2005, the Veteran was afforded another Travel Board hearing 
before another of the undersigned VLJs.  Transcripts from 
both hearings are associated with the claims file.  

By law, a Judge who has conducted a hearing must participate 
in the decision as to the issues discussed in the testimony.  
38 U.S.C.A. § 7102(a), 7107(c).  The law also provides that 
proceedings before the Board may be assigned by the Chairman 
to either an individual Veterans Law Judge or a panel of not 
less than three VLJs.  Therefore, the issues herein are being 
decided by a panel of three Judges.  

In July 2005, the Board remanded the two issues on appeal in 
order for additional evidentiary development to be conducted.  
All requested development has been completed and the issues 
are now properly before the Board for adjudication.  
Unfortunately, however, further development is required with 
respect to the TDIU claim.  Therefore, the issue of 
entitlement to a total rating based upon individual 
unemployability due to service-connected disability is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action is required.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected PTSD is 
manifested by no more than a definite occupational and social 
impairment with occasional decrease in efficiency and 
intermittent periods of inability to perform tasks due to 
intrusive thoughts, sleep impairment, irritability, 
hypervigilance, and depression, with occasional paranoia and 
exaggerated startle response.  There are also fluctuations in 
the Veteran's affect and mood, with isolated reports of 
depressed mood and mildly impaired memory.  His self-care and 
communication are good. 

2.  In addition, there is evidence of intermittently 
flattened affect and impaired judgment, but the evidence 
preponderates against a finding that the Veteran has 
considerable occupational and social impairment due to speech 
problems, panic attacks, difficulty understanding complex 
commands, or impaired abstract thinking.  The preponderance 
of the evidence reflects Global Assessment of Functioning 
(GAF) scores ranging from 60 to 65.  


CONCLUSION OF LAW

The schedular criteria for a 30 percent disability rating, 
but no higher, for service-connected PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In the present case, the unfavorable RO decision which is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements, 
in November 2000.  The Court has acknowledged in Pelegrini 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content-complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  The 
Board finds that proper notice and process have been afforded 
the Veteran in this case.  

In May 2003, August 2005, and November 2007, the RO sent the 
Veteran letters that addressed all required notice elements.  
The letters informed the Veteran of what evidence was 
required to substantiate his increased rating claim and of 
his and VA's respective duties for obtaining evidence.  The 
November 2007 letter also informed the Veteran of how 
disability ratings and effective dates are assigned, as 
required by Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

The Board notes the VCAA duty to notify has not been 
satisfied with respect to the additional requirements for an 
increased-compensation claim as recently delineated by the 
Court in Vazquez-Flores, supra.  We find, however, that the 
notice error did not affect the essential fairness of the 
adjudication because the VCAA letters, together with the 
substantial development of the Veteran's claim before and 
after providing notice, rendered the notice error non-
prejudicial.  In this regard, the Board notes that, while the 
VCAA letters did not specifically conform to all of the 
requirements provided in Vazquez-Flores, supra, the Veteran 
was advised of his opportunities to submit additional 
evidence and was informed that, at a minimum, he needed to 
submit evidence showing his service-connected disability had 
increased in severity.  He was also advised of how disability 
ratings are assigned, as noted above.  

Subsequently, SSOCs dated in September 2003 and February 2009 
notified the Veteran of the evidence that had been received 
in support of his claim and provided him with yet an 
additional 60 days to submit more evidence.  The SSOCs also 
discussed the evidence included in the record, provided him 
with the criteria necessary for entitlement to a higher 
disability rating for service-connected PTSD, and provided 
the reasons why his claim was being denied.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In sum, the Board finds that the post-
adjudicatory notice and opportunity to develop the case 
during the extensive administrative appellate proceedings 
which led to the RO decision, and to our decision herein, did 
not affect the essential fairness of the adjudication and 
rendered the notice error non-prejudicial.  See Vazquez-
Flores, supra, at 45-46.  


The Board also finds that VA has satisfied its duty to assist 
the Veteran in the development of his claim.  The evidentiary 
record contains VA outpatient treatment records dated from 
March 1995 to July 2007, and the Veteran was afforded VA 
examinations in December 1997, October 1999, August 2005, and 
January 2007.  With respect to the VA outpatient treatment 
records, there is evidence that the Veteran has received 
treatment since July 2007.  The Board finds, however, that a 
remand is not needed for these records with respect to the 
increased rating claim, given that the January 2007 VA 
examiner reported the findings in the treatment record, 
including the GAF score assigned at that time.  Moreover, the 
Board, in the present decision, grants a 30 percent 
disability rating for service-connected PTSD based upon the 
evidence of record, including the findings reported in the 
January 2007 VA examination report.  Therefore, the Board 
finds no prejudice to the Veteran in proceeding with this 
decision.  It is therefore the Board's conclusion that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Service connection for PTSD was established in July 1993, and 
the RO assigned a 10 percent disability rating pursuant to 
38 C.F.R. § 4.132, Diagnostic Code (DC) 9411 (1993).  At that 
time, the RO considered a September 1992 VA examination which 
revealed findings which the RO determined represented a mild 
impairment of working ability consistent with a 10 percent 
disability rating.  

In September 1996, the Veteran submitted an increased rating 
claim for service-connected PTSD that is the basis of this 
appeal.  The claim was denied in a July 1998 rating decision 
and the Veteran appealed the issue to the Board, asserting 
that his service-connected PTSD warrants a disability rating 
higher than 10 percent.  

During the pendency of this claim and appeal, the rating 
criteria for mental disorders were amended, effective from 
November 7, 1996.  See 61 Fed. Reg. 52,695 (1996).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

Accordingly, the Board will review the Veteran's disability 
rating under the old and new criteria.  It appears the RO 
only evaluated the Veteran's claim under the new regulations 
in rendering its rating decision dated July 1998; however, 
the RO evaluated the Veteran's claim under both the old and 
new regulations in the December 1999 SOC.  Therefore the 
Board may proceed with no prejudice to the Veteran, as the RO 
has considered the old and new rating criteria, and the 
Veteran was made aware of the changes.  See Bernard v. Brown 
4 Vet. App. 384 (1993).  

Prior to November 1996, PTSD was rated under a General Rating 
Formula for Psychoneurotic Disorders which provided the 
following: a 10 percent rating was warranted when the 
disability was less than the criteria for the 30 percent 
rating, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment; a 30 
percent rating warranted for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and/or the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment; a 50 percent rating was warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and/or by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment; a 70 percent 
rating was warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and/or the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment; and a 100 
percent rating was warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior, 
and/or demonstrably unable to obtain or retain employment.  

Under the new regulations, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9411 (2008).  A 10 percent rating is warranted where there 
is an occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating is warranted where there is an 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted where there is an 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereo-typed speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF score of 41 to 50 is defined as denoting 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score of 51 to 60 is 
defined as indicating moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 
(1995).

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence supports the 
grant of a 30 percent disability rating, but no higher, for 
service-connected PTSD throughout the pendency of the claim 
and appeal.  

Review of the record reveals the Veteran's service-connected 
PTSD has been manifested by largely the same symptoms 
throughout the pendency of this claim and appeal.  In this 
regard, the preponderance of the evidence shows the Veteran 
experiences intrusive thoughts, nightmares, flashbacks, 
irritability, hypervigilance, and depression.  See VA 
examination reports dated December 1997 

The preponderance of the evidence also shows that the 
Veteran's PTSD is controlled by medication and, thus, his 
symptoms vary in frequency and severity, depending on his 
medication compliance.  For example, the evidence dated 
earlier in the appeal period shows that he reported 
experiencing nightmares and flashbacks multiple times a week, 
while more recent evidence shows reports of nightmares and 
flashbacks once a month or occasionally.  See VA examination 
reports dated December 1997 and January 2007; see also VA 
outpatient treatment records dated February 1999, October 
2000, and December 2003.  The evidence also shows occasional 
reports of paranoia and exaggerated startle response, along 
with fluctuations in the severity of the Veteran's 
depression.  See December 1997 VA examination report; see 
also VA outpatient treatment records dated December 1998, 
February 1999, and March 2006.  

In addition to the foregoing, the preponderance of the 
evidence shows the Veteran has variations in his mood and 
affect.  His mood is variously described as good, anxious, 
and somewhat depressed, while his affect is variously 
described as appropriate, not blunted or constricted, 
somewhat blunted, and slightly constricted.  Similarly, the 
Veteran's concentration is variously described as good and 
fair.  His thought process is generally described as logical 
and goal-directed, but the January 2007 VA examiner noted an 
impairment in thought process.  While the Veteran experiences 
occasional flashbacks, his thought content is otherwise 
within normal limits as he has consistently denied having 
audio or visual hallucinations or delusions.  He has also 
denied having any suicidal or homicidal ideations or thoughts 
during the appeal period.  The Veteran is consistently shown 
to be alert and oriented in all spheres.  See VA examination 
reports dated December 1997, October 1999, August 2005, and 
January 2007; see also VA outpatient treatment records dated 
from March 1997 to July 2006.  

With respect to the specifically enumerated symptomatology 
contemplated for the 30 percent rating under DC 9411 (2008), 
review of the record shows the Veteran's self-care and 
communication is normal.  In this regard, while he has 
occasionally been described as fairly kempt, the 
preponderance of the evidence shows him as neatly dressed and 
well-groomed.  The preponderance of the evidence also shows 
that his speech is of normal rate and volume and is coherent, 
logical, organized, and goal-directed.  See VA examination 
reports dated December 1997, October 1999, August 2005, and 
January 2007; see also VA outpatient treatment records dated 
from March 1997 to July 2006.  A February 1999 treatment 
record reflects that the Veteran exhibits some explosive 
behavior, as he loses his temper and patience easily; 
however, the evidence shows that he satisfactorily functions 
otherwise, as there are no specific periods of violence 
reflected in the record.  

Despite the evidence of satisfactory functioning generally, 
the evidence does show that the Veteran experiences 
fluctuations in his mood from good, anxious, irritable, and 
depressed.  There are also occasional reports of paranoia in 
the record, and the preponderance of the evidence shows he 
experiences chronic sleep impairment.  As noted above, the 
Veteran has consistently reported having nightmares, although 
the frequency of his nightmares has varied throughout the 
pendency of the appeal.  The preponderance of the evidence 
shows that his recent and remote memory are intact; however, 
the January 2007 VA examiner noted that memory was mildly 
impaired.  In this regard, the Veteran testified at the 
September 2001 Travel Board hearing that he was forgetful, 
explaining that he could not remember his own name at times 
and would sometimes lose track of time.  

As to work and social relationships, the evidence shows that 
the Veteran was unemployed or only worked occasional part 
time jobs from December 1991 to approximately February 2004.  
He reported that he was unable to keep a job because he had 
problems with his co-workers and employers.  See December 
1997 VA examination report; September 2001 Travel Board 
hearing transcript.  The Veteran also testified that he 
spends a lot of time alone and is unable to maintain 
relationships for long periods of time.  Nevertheless, while 
the evidence shows that he has been divorced since 1979, with 
no significant romantic relationship since, the Veteran 
reports being close to his son and spending time with his 
family, especially his granddaughter.  In August 2005, he  
reported that he has another son from a relationship outside 
his marriage, with whom he also has a positive relationship.  
At one point, the Veteran was not speaking to his brother, 
but more recent evidence shows the Veteran reported that his 
brother visits occasionally.  See September 2001 Travel Board 
hearing transcript; August 2005 VA examination report.  

The Veteran has reported increased anxiety when he is around 
other people, but the evidence shows that, for significant a 
period of time, he was attending individual counseling once a 
month and group counseling once a week at the VA Medical 
Center in Dublin, GA.  See September 2001 Travel Board 
transcript; see also VA outpatient treatment records dated 
from March 1997 to July 2006.  He was also attending church 
weekly for Bible study, but he testified that he stopped 
going to church because the pastor died and there were no 
women there.  See October 1999 and August 2005 VA examination 
reports; September 2001 Travel Board transcript.  He also 
reported spending time with a few high school friends once a 
week, although he recently reported hanging out with friends 
only occasionally.  See VA examination reports dated August 
2005 and January 2007.  

Based on the foregoing, the Board finds that an increased 
rating is warranted, on the basis that the Veteran's service-
connected PTSD more nearly approximates the level of 
disability contemplated by the 30 percent rating under DC 
9411 (2008).  While the Veteran has not reported experiencing 
panic attacks, the preponderance of the evidence shows his 
PTSD causes an occupational and social impairment with 
occasional decrease in efficiency and intermittent periods of 
inability to perform tasks due to changes in mood, to include 
fluctuating periods of depression, anxiety, and intermittent 
paranoia, chronic sleep impairment, and mild memory loss.  
The Board finds the Veteran experiences a mild to moderate 
occupational and social impairment as he is shown to be 
functioning satisfactorily, in general, with good self-care 
and communication.  Despite his report of increased anxiety 
around others and spending time alone, he is shown to have 
good relationships with his family and friends from high 
school, and he participated in group counseling, where he was 
an active and verbal participant.  See October 2001 statement 
from Veteran's counselor, J.M.G., M.Ed.  

In evaluating this claim, the Board finds the increased 30 
percent rating is also warranted under the regulations in 
effect prior to November 1997.  See 38 C.F.R. § 4.132, DC 
9411 (1997).  In this context, the evidence clearly shows 
that the Veteran's PTSD causes an occupational and social 
impairment, with decreased ability to establish relationships 
with people and reduction in initiative, flexibility, 
efficiency, and reliability due to his symptoms.  After 
reviewing the evidence, the Board finds that his symptoms 
more nearly approximate a "definite" social and 
occupational impairment, as opposed to a "considerable" 
social and occupational impairment, the latter of which would 
warrant a 50 percent rating.  In making this determination, 
the Board again notes that, while the evidence shows 
decreased social functioning, the Veteran is able to 
establish and maintain relationships with people outside his 
family, such as his high school friends.  He has reported 
decreased occupational functioning, but he was able to obtain 
a part-time job as a longshoreman and, at the January 2007 VA 
examination, he reported that he has not had any real 
difficulties at work.  

In the same way, the Board finds the Veteran's PTSD does not 
more nearly approximate the level of disability contemplated 
by the 50 percent rating under the revised criteria in DC 
9411 (2008).  As noted above, the Veteran has disturbances in 
mood and difficulties in establishing and maintaining 
effective relationships.  There are also occasional findings 
of blunted affect and memory loss, with variations in 
judgment.  Despite the evidence showing some of the symptoms 
listed for the 50 percent rating under DC 9411 (2008), the 
Board finds the Veteran's symptoms are not of the frequency 
or severity to warrant a rating higher than 30 percent.  As 
noted, his affect was described as somewhat blunted on only 
one occasion, and there is only one notation of mild memory 
loss of record, with no indication as to whether the 
impairment involved the Veteran's long or short-term memory.  
In addition, speech problems, panic attacks, difficulty 
understanding complex commands, and impaired abstract 
thinking are not shown in the preponderance of the evidence.  

Likewise, as noted above, the preponderance of the evidence 
is negative for evidence of suicidal ideation, impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance, and his speech has never been described 
as illogical, obscure, or irrelevant.  While there is 
evidence that the Veteran is occasionally depressed, his 
depression is not show to affect his ability to function 
independently, appropriately, or effectively.  The Board 
again notes that the Veteran's social interaction is somewhat 
limited, but the preponderance of the evidence is against 
finding that he is unable to establish and maintain effective 
relationships.  In sum, the Veteran's symptoms do not more 
nearly approximate or result in an occupational and social 
impairment with deficiencies in most areas; nor do his 
symptoms more nearly approximate a severe impairment in 
social and occupational functioning.  Therefore, a 70 percent 
rating is not warranted under DC 9411 (1996 & 2008).  

Moreover, the preponderance of the evidence does not show 
symptoms which more nearly approximate gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting others, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own names.  The preponderance of the evidence does not 
support a finding of virtual isolation in the community or 
show totally incapacitating symptoms that result in gross 
repudiation of reality with disturbed thought or limited 
behavioral processes.  

While the Veteran was unemployed from 1991 to 2004, it is not 
clear whether he was unable to obtain or retain employment 
due to his service-connected PTSD or other disabilities, 
including service-connected multiple joint arthritis or some 
other non-service-connected disability.  In this regard, the 
Board again notes that the Veteran recently reported that he 
was having no difficulty at work.  See January 2007 VA 
examination report.  Therefore, a schedular 100 percent 
disability rating is not warranted under DC 9411 (1996 & 
2008).  

Therefore, the Board finds the Veteran's service-connected 
PTSD warrants a 30 percent rating, but no higher, throughout 
the pendency of this claim and appeal.  This finding is 
supported by the majority of the GAF scores assigned 
throughout the pendency of the case.  While GAF scores of 58 
and 50 are reflected in the record, the preponderance of the 
evidence reflects GAF scores consistently between 60 and 65.  
See VA outpatient treatment records dated December 1998 and 
May 2000; see also VA outpatient treatment records dated 
March 1997 to July 2006.  In this regard, the Board notes 
that GAF scores of 60 to 65 denote no more than moderate 
symptoms or moderate difficulty in social or occupational 
functioning, which is best represented by the 30 percent 
rating assigned herein.  

The Board has considered whether the Veteran is entitled to a 
"staged" rating, as the Court indicated can be done in this 
case.  See Hart, supra.  However, upon review of the 
longitudinal record in this case, the Board finds that, at no 
time since the Veteran filed his claim for an increased 
rating, in September 1996, has his PTSD been more disabling 
than as currently rated under this decision.  

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence supports 
the grant of a 30 percent disability rating, but no higher, 
for service-connected PTSD.  All reasonable doubt has been 
resolved in favor of the Veteran.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  


ORDER

A 30 percent disability rating is granted for service-
connected PTSD, subject to the law and regulations governing 
the award of monetary benefits. 


REMAND

The Veteran is also seeking entitlement to a total rating 
based upon individual unemployability due to service-
connected disability.  He concedes that he does not meet the 
threshold schedular criteria for entitlement to TDIU, but he 
argues that the combination of his service-connected 
disabilities causes him to be unable to obtain and maintain 
employment.  

The evidence shows the Veteran was unemployed, or only worked 
occasional part time jobs, from December 1991 to 
approximately February 2004.  In February 2004, he reported 
that he was occasionally working as a longshoreman.  He 
continued to work part time until approximately March 2006, 
when he injured his left knee and his back on the job after 
stepping into a hole.  Subsequent records show the Veteran 
remained out of work due to the injury, and he reported that 
he did not know whether he would be able to go back to work.  
See VA outpatient treatment records dated from February 2004 
to July 2006.  

However, the examiner who conducted the January 2007 VA 
examination reported that a July 2008 VA treatment record 
disclosed that the Veteran was again working.  

VA treatment records dated after July 2006 are not associated 
with the claims file, and the Board notes there is no 
evidence of record which addresses the Veteran's work 
situation since July 2008.  VA's statutory duty to assist 
includes assisting the Veteran in obtaining all pertinent 
treatment records, especially VA treatment records, since 
they are within the Board's constructive possession.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a 
remand is required in order for any outstanding treatment 
records to be obtained and associated with the claims file.  
On remand, the Veteran will also be requested to submit any 
additional evidence as to his current employment situation.  

Accordingly, the issue is REMANDED for the following action:

1.	Contact the Veteran and request that he 
provide any additional evidence he has 
in support of his claim for TDIU, to 
include evidence which addresses his 
employment since February 2004.  

2.	Request the Veteran's records of 
treatment, to include treatment records 
from VA Medical Centers and outpatient 
clinics, dated from July 2006 to the 
present.  Document any negative 
responses in the claims file, to 
include the preparation of a Memorandum 
of Unavailability, if necessary.  

3.	Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, provide the Veteran and 
his representative with a supplemental 
statement of the case and afford the 
appropriate opportunity for response.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________                             
_________________________
     ANDREW J. MULLEN		  DEBORAH W. SINGLETON
       Veterans Law Judge			Veterans Law Judge
   Board of Veterans' Appeals		     Board of Veterans' 
Appeals


___________________________
HOLLY E. MOEHLMANN
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


